United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bolton, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1516
Issued: December 6, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 12, 2013 appellant timely appealed the December 14, 2012 merit decision of the
Office of Workers’ Compensation Programs’ (OWCP), which granted a schedule award.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the schedule award claim.
ISSUE
The issue is whether appellant has greater than three percent bilateral lower extremity
impairment.
FACTUAL HISTORY
This case was previously before the Board.2 Appellant, a 72-year-old retired rural carrier,
was involved in an employment-related motor vehicle accident (MVA) on September 13, 1999.
1

5 U.S.C. §§ 8101-8193 (2006).

2

Docket No. 10-2359 (issued September 21, 2011).

He was struck from behind and thrown from his postal vehicle. Appellant’s accepted conditions
include aggravation of lumbar degenerative disc disease and aggravation of lumbar spinal
stenosis.3 OWCP also authorized a January 10, 2001 laminectomy at L4-5. When the case was
previously on appeal, appellant had filed a claim for lower extremity permanent impairment
which OWCP denied. The April 12, 2010 schedule award decision was based on the March 25,
2010 opinion to Dr. Edward R. Mulcahy, a Board-certified orthopedic surgeon and OWCP
referral physician.
In setting aside OWCP’s April 12, 2010 decision, the Board identified various
deficiencies in Dr. Mulcahy’s report. The Board explained that, once OWCP undertakes
development of the record, it must do a complete job in procuring medical evidence that will
resolve the relevant issues in the case. Because of deficiencies in Dr. Mulcahy’s second opinion
evaluation, the Board remanded the case for further development. Additionally, the Board
identified the appropriate methodology for rating spinal nerve extremity impairment. The
September 21, 2011 decision is incorporated herein by reference.
At OWCP’s request, Dr. Mulcahy reexamined appellant on January 12, 2012. He
diagnosed preexisting lumbar degenerative disc disease (DDD) and spinal stenosis, which were
permanently aggravated by the September 13, 1999 work-related MVA.4 Dr. Mulcahy explained
that appellant continued to suffer low back pain and right leg radiculopathy secondary to lumbar
spinal stenosis, DDD and surgery with postoperative scarring. On physical examination,
appellant exhibited significant limitation in lumbar range of motion and positive straight leg
raising test on the right side. Dr. Mulcahy also noted that appellant ambulated with an antalgic
gait favoring the right leg. Appellant used a cane in his left hand. Dr. Mulcahy stated that
appellant’s symptoms had been present for many years and were not expected to resolve. Based
on his examination and review of the record, he found 20 percent impairment of the right lower
extremity under the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (A.M.A., Guides) (2008).5
In reports dated February 15 and April 9, 2012, the district medical adviser (DMA) found
three percent bilateral lower extremity spinal nerve impairment based on a moderate sensory
deficit at L5.6 It explained that Dr. Mulcahy applied an incorrect methodology for rating
appellant’s lumbar-related lower extremity impairment.

3

Appellant has additional accepted conditions involving both the upper and lower extremities. He also received a
schedule award for impairment of the left upper extremity. While this information is not germane to the current
issue on appeal, a more detailed account of all of appellant’s accepted conditions and OWCP-approved surgery is set
forth in the Board’s previous decision dated September 21, 2011.
4

All of appellant’s other employment-related conditions had reportedly resolved.

5

Dr. Mulcahy referenced Chapter 15, The Lower Extremities, A.M.A., Guides 493 (6th ed. 2008). However, he
did not identify which Figure(s) and/or Table(s) he relied on in finding 20 percent right lower extremity impairment.
6

Appellant reached maximum medical improvement on March 27, 2007.

2

By decision dated December 14, 2012, OWCP granted a schedule award for three percent
impairment of both the left and right lower extremity. The award covered a period of 17.28
weeks from March 27 to July 25, 2007.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.7 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.8 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).9
No schedule award is payable for a member, function or organ of the body that is not
specified in FECA or in the implementing regulations.10 The list of scheduled members includes
the eye, arm, hand, fingers, leg, foot and toes.11 Additionally, FECA specifically provides for
compensation for loss of hearing and loss of vision.12 By authority granted under FECA, the
Secretary of Labor expanded the list of scheduled members to include the breast, kidney, larynx,
lung, penis, testicle, tongue, ovary, uterus/cervix and vulva/vagina and skin.13
Neither, FECA nor the regulations provide for the payment of a schedule award for the
permanent loss of use of the back/spine or the body as a whole.14 However, a schedule award is
permissible where the employment-related spinal condition affects the upper and/or lower
extremities.15 The sixth edition of the A.M.A., Guides (2008) provides a specific methodology
for rating spinal nerve extremity impairment.16 It was designed for situations where a particular
7

For a total or 100 percent loss of use of a leg, an employee shall receive 288 weeks’ compensation. 5 U.S.C.
§ 8107(c)(2).
8

20 C.F.R. § 10.404 (2012).

9

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (February 2013).
10

W.C., 59 ECAB 372, 374-75 (2008); Anna V. Burke, 57 ECAB 521, 523-24 (2006).

11

5 U.S.C. § 8107(c).

12

Id.

13

5 U.S.C. § 8107(c)(22); 20 C.F.R. § 10.404(b).

14

5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a); see Jay K. Tomokiyo, 51 ECAB 361, 367 (2000).

15

Federal (FECA) Procedure Manual, Part 2 -- supra note 9 at Chapter 2.808.6a(3).

16

The methodology and applicable tables were published in the July/August 2009 edition of The Guides
Newsletter, “Rating Spinal Nerve Extremity Impairment Using the Sixth Edition.”

3

jurisdiction, such as FECA, mandated ratings for extremities and precluded ratings for the spine.
FECA-approved methodology is premised on evidence of radiculopathy affecting the upper
and/or lower extremities. The appropriate tables for rating spinal nerve extremity impairment are
incorporated in FECA procedure manual.17
ANALYSIS
Pursuant to the Board’s September 21, 2011 instructions, OWCP obtained additional
medical evidence regarding the cause and extent of any lower extremity impairment.
Dr. Mulcahy reexamined appellant on January 12, 2012 and diagnosed lumbar DDD and spinal
stenosis. Both conditions preexisted appellant’s accepted employment injury, but according to
Dr. Mulcahy the September 13, 1999 work-related MVA permanently aggravated appellant’s
lumbar DDD and spinal stenosis. As a result, appellant continued to suffer low back pain and
right leg radiculopathy.18 The noted radiculopathy stemmed from the L5 nerve root.
Dr. Mulcahy further found that appellant had 20 percent impairment of the right lower extremity
(RLE) pursuant to the A.M.A., Guides (6th ed. 2008).
Dr. Mulcahy’s January 12, 2012 report established that appellant’s current lumbar and
lower extremity complaints are causally related to his September 13, 1999 employment injury.
However, Dr. Mulcahy’s 20 percent RLE impairment rating is inconsistent with FECA-approved
methodology for rating spinal nerve extremity impairment.19 The DMA instead found three
percent bilateral lower extremity spinal nerve impairment based on a moderate sensory deficit at
L5. Unlike Dr. Mulcahy, the DMA referenced the appropriate tables for rating spinal nerve
extremity impairment which have been incorporated in FECA procedure manual.20
The Board finds that the DMA’s impairment rating is consistent with FECA and the
A.M.A., Guides (6th ed. 2008) and thus, represents the weight of the medical evidence regarding
the extent of appellant’s bilateral lower extremity impairment. The record does not include any
credible evidence demonstrating that appellant has greater than three percent bilateral lower
extremity impairment.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
Appellant has not established that he has greater than three percent bilateral lower
extremity impairment.

17

See Federal (FECA) Procedure Manual, Part 3 -- supra note 9 at Chapter 3.700, Exhibit 4.

18

All other injury-related conditions had reportedly resolved.

19

See supra note 17.

20

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the December 14, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 6, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

